Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 1 of 18 Page ID #:938




  1

  2

  3

  4

  5

  6

  7
                               UNITED STATES DISTRICT COURT
  8
                              CENTRAL DISTRICT OF CALIFORNIA
  9

 10
           ANTHONY LONGO, individually                Case No. SA 20-cv-00829-AB-RAO
 11
           and derivatively on behalf of TODOS
 12        SANTOS SURF, INC.,                          STIPULATED PROTECTIVE
                                                       ORDER1
 13              v.
 14        VINCENT LONGO, an individual;
           FUTURE FIN SYSTEMS PTY LTD,
 15        an Australian entity; and DOES 1
           through 20, inclusive;
 16
                       Defendants
 17
                   -and-
 18
           TODOS SANTOS SURF, INC., a
 19        California Corporation,
 20                    Nominal Defendant
 21

 22
      1.       A. PURPOSES AND LIMITATIONS
 23
               Discovery in this action is likely to involve production of confidential,
 24
      proprietary or private information for which special protection from public
 25
      disclosure and from use for any purpose other than prosecuting this litigation may
 26

 27
      1
 28    This Stipulated Protective Order is substantially based on the model protective
      order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 2 of 18 Page ID #:939




  1   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  2   enter the following Stipulated Protective Order. The parties acknowledge that this
  3   Order does not confer blanket protections on all disclosures or responses to
  4   discovery and that the protection it affords from public disclosure and use extends
  5   only to the limited information or items that are entitled to confidential treatment
  6   under the applicable legal principles.
  7

  8         B. GOOD CAUSE STATEMENT
  9         This action is likely to involve trade secrets, customer and pricing lists and
 10   other valuable research, development, commercial, financial, technical and/or
 11   proprietary information for which special protection from public disclosure and
 12   from use for any purpose other than prosecution of this action is warranted. Such
 13   confidential and proprietary materials and information consist of, among other
 14   things, confidential business or financial information, information regarding
 15   confidential business practices, or other confidential research, development, or
 16   commercial information (including information implicating privacy rights of third
 17   parties), information otherwise generally unavailable to the public, or which may be
 18   privileged or otherwise protected from disclosure under state or federal statutes,
 19   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 20   information, to facilitate the prompt resolution of disputes over confidentiality of
 21   discovery materials, to adequately protect information the parties are entitled to keep
 22   confidential, to ensure that the parties are permitted reasonable necessary uses of
 23   such material in preparation for and in the conduct of trial, to address their handling
 24   at the end of the litigation, and serve the ends of justice, a protective order for such
 25   information is justified in this matter. It is the intent of the parties that information
 26   will not be designated as confidential for tactical reasons and that nothing be so
 27   designated without a good faith belief that it has been maintained in a confidential,
 28
                                                  2
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 3 of 18 Page ID #:940




  1   non-public manner, and there is good cause why it should not be part of the public
  2   record of this case.
  3

  4         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  5           The parties further acknowledge, as set forth in Section 12.3, below, that this
  6   Stipulated Protective Order does not entitle them to file confidential information
  7   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  8   and the standards that will be applied when a party seeks permission from the court
  9   to file material under seal.
 10         There is a strong presumption that the public has a right of access to judicial
 11   proceedings and records in civil cases. In connection with non-dispositive motions,
 12   good cause must be shown to support a filing under seal. See Kamakana v. City and
 13   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
 14   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
 15   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 16   require good cause showing), and a specific showing of good cause or compelling
 17   reasons with proper evidentiary support and legal justification, must be made with
 18   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 19   designation of Disclosure or Discovery Material as CONFIDENTIAL or HIGHLY
 20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY does not—without the
 21   submission of competent evidence by declaration, establishing that the material
 22   sought to be filed under seal qualifies as confidential, privileged, or otherwise
 23   protectable—constitute good cause.
 24         Further, if a party requests sealing related to a dispositive motion or trial, then
 25   compelling reasons, not only good cause, for the sealing must be shown, and the
 26   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 27   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 28   each item or type of information, document, or thing sought to be filed or introduced
                                                  3
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 4 of 18 Page ID #:941




  1   under seal in connection with a dispositive motion or trial, the party seeking
  2   protection must articulate compelling reasons, supported by specific facts and legal
  3   justification, for the requested sealing order. Again, competent evidence supporting
  4   the application to file documents under seal must be provided by declaration.
  5          Any document that is not confidential, privileged, or otherwise protectable in
  6   its entirety will not be filed under seal if the confidential portions can be redacted.
  7   If documents can be redacted, then a redacted version for public viewing, omitting
  8   only the confidential, privileged, or otherwise protectable portions of the document
  9   shall be filed. Any application that seeks to file documents under seal in their
 10   entirety should include an explanation of why redaction is not feasible.
 11

 12   2.     DEFINITIONS
 13          2.1    Action: Anthony Longo v. Vincent Longo; Future Fin Systems Pty Ltd,
 14   Case No. 20-cv-00829-AB-RAO.
 15          2.2    Challenging Party: a Party or Non-Party that challenges the
 16   designation of information or items under this Order.
 17          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 18   how it is generated, stored or maintained) or tangible things that qualify for
 19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 20   the Good Cause Statement.
 21          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 22   their support staff).
 23          2.5    Designating Party: a Party or Non-Party that designates information or
 24   items that it produces in disclosures or in responses to discovery as
 25   “CONFIDENTIAL.”
 26          2.6    Disclosure or Discovery Material: all items or information, regardless
 27   of the medium or manner in which it is generated, stored, or maintained (including,
 28   among other things, testimony, transcripts, and tangible things) that are produced or
                                                  4
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 5 of 18 Page ID #:942




  1   generated in disclosures or responses to discovery in this matter.
  2         2.7    Expert: a person with specialized knowledge or experience in a matter
  3   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  4   an expert witness or as a consultant in this Action.
  5         2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  6   Information or Items: extremely sensitive confidential, or proprietary information or
  7   tangible things, such as technical know-how and trade secrets, relating to: (1)
  8   information relating to manufacturing processes or procedures with respect to
  9   devices or other products that are commercially released or for which substantial
 10   steps have been taken towards commercialization; or (2) information generated by
 11   research and development activities.; or (3) information that otherwise derives
 12   independent economic value, actual or potential, from not being generally known to
 13   the public or to other persons who can obtain economic value from its disclosure or
 14   use. The disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 15   ONLY” to another Party or Non-Party would create a substantial risk of serious
 16   harm that could not be avoided by less restrictive means.
 17         2.9    House Counsel: attorneys who are employees of a party to this Action.
 18   House Counsel does not include Outside Counsel of Record or any other outside
 19   counsel.
 20         2.10 Non-Party: any natural person, partnership, corporation, association or
 21   other legal entity not named as a Party to this action.
 22         2.11 Outside Counsel of Record: attorneys who are not employees of a
 23   party to this Action but are retained to represent or advise a party to this Action and
 24   have appeared in this Action on behalf of that party or are affiliated with a law firm
 25   that has appeared on behalf of that party, and includes support staff.
 26         2.12 Party: any party to this Action, including all of its officers, directors,
 27   employees, consultants, retained experts, and Outside Counsel of Record (and their
 28   support staffs).
                                                 5
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 6 of 18 Page ID #:943




  1         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  2   Discovery Material in this Action.
  3         2.14 Professional Vendors: persons or entities that provide litigation
  4   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  5   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  6   and their employees and subcontractors.
  7         2.15 Protected Material: any Disclosure or Discovery Material that is
  8   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
  9   ATTORNEYS’ EYES ONLY.”
 10         2.16 Receiving Party: a Party that receives Disclosure or Discovery
 11   Material from a Producing Party.
 12

 13   3.    SCOPE
 14         The protections conferred by this Stipulation and Order cover not only
 15   Protected Material (as defined above), but also (1) any information copied or
 16   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 17   compilations of Protected Material; and (3) any testimony, conversations, or
 18   presentations by Parties or their Counsel that might reveal Protected Material.
 19         Any use of Protected Material at trial shall be governed by the orders of the
 20   trial judge. This Order does not govern the use of Protected Material at trial.
 21

 22   4.    DURATION
 23         Once a case proceeds to trial, information that was designated as
 24   CONFIDENTIAL and/or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 25   ONLY or maintained pursuant to this protective order used or introduced as an
 26   exhibit at trial becomes public and will be presumptively available to all members of
 27   the public, including the press, unless compelling reasons supported by specific
 28   factual findings to proceed otherwise are made to the trial judge in advance of the
                                                 6
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 7 of 18 Page ID #:944




  1   trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
  2   sealing documents produced in discovery from “compelling reasons” standard when
  3   merits-related documents are part of court record). Accordingly, the terms of this
  4   protective order do not extend beyond the commencement of the trial.
  5

  6   5.    DESIGNATING PROTECTED MATERIAL
  7         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  8   Each Party or Non-Party that designates information or items for protection under
  9   this Order must take care to limit any such designation to specific material that
 10   qualifies under the appropriate standards. The Designating Party must designate for
 11   protection only those parts of material, documents, items or oral or written
 12   communications that qualify so that other portions of the material, documents, items
 13   or communications for which protection is not warranted are not swept unjustifiably
 14   within the ambit of this Order.
 15         Mass, indiscriminate or routinized designations are prohibited. Designations
 16   that are shown to be clearly unjustified or that have been made for an improper
 17   purpose (e.g., to unnecessarily encumber the case development process or to impose
 18   unnecessary expenses and burdens on other parties) may expose the Designating
 19   Party to sanctions.
 20         If it comes to a Designating Party’s attention that information or items that it
 21   designated for protection do not qualify for protection, that Designating Party must
 22   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 23         5.2    Manner and Timing of Designations. Except as otherwise provided in
 24   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 25   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 26   under this Order must be clearly so designated before the material is disclosed or
 27   produced.
 28         Designation in conformity with this Order requires:
                                                 7
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 8 of 18 Page ID #:945




  1             (a) for information in documentary form (e.g., paper or electronic
  2   documents, but excluding transcripts of depositions or other pretrial or trial
  3   proceedings), that the Producing Party affix at a minimum, the legend
  4   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or the legend
  5   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (hereinafter
  6   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend”), to each
  7   page that contains protected material. If only a portion of the material on a page
  8   qualifies for protection, the Producing Party also must clearly identify the protected
  9   portion(s) (e.g., by making appropriate markings in the margins).
 10         A Party or Non-Party that makes original documents available for inspection
 11   need not designate them for protection until after the inspecting Party has indicated
 12   which documents it would like copied and produced. During the inspection and
 13   before the designation, all of the material made available for inspection shall be
 14   deemed “ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified
 15   the documents it wants copied and produced, the Producing Party must determine
 16   which documents, or portions thereof, qualify for protection under this Order. Then,
 17   before producing the specified documents, the Producing Party must affix the
 18   “CONFIDENTIAL legend” and/or the “HIGHLY CONFIDENTIAL –
 19   ATTORNEYS’ EYES ONLY” legend, as appropriate, to each page that contains
 20   Protected Material. If only a portion of the material on a page qualifies for
 21   protection, the Producing Party also must clearly identify the protected portion(s)
 22   (e.g., by making appropriate markings in the margins).
 23             (b) for testimony given in depositions that the Designating Party identifies
 24   the Disclosure or Discovery Material on the record, before the close of the
 25   deposition all protected testimony.
 26             (c) for information produced in some form other than documentary and
 27   for any other tangible items, that the Producing Party affix in a prominent place on
 28   the exterior of the container or containers in which the information is stored the
                                                 8
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 9 of 18 Page ID #:946




  1   “CONFIDENTIAL” legend and/or the “HIGHLY CONFIDENTIAL –
  2   ATTORNEYS’ EYES ONLY” legend, as appropriate. If only a portion or portions
  3   of the information warrants protection, the Producing Party, to the extent
  4   practicable, shall identify the protected portion(s).
  5         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  6   failure to designate qualified information or items does not, standing alone, waive
  7   the Designating Party’s right to secure protection under this Order for such material.
  8   Upon timely correction of a designation, the Receiving Party must make reasonable
  9   efforts to assure that the material is treated in accordance with the provisions of this
 10   Order.
 11

 12   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 13         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 14   designation of confidentiality at any time that is consistent with the Court’s
 15   Scheduling Order.
 16         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 17   resolution process under Local Rule 37.1 et seq.
 18         6.3    The burden of persuasion in any such challenge proceeding shall be on
 19   the Designating Party. Frivolous challenges, and those made for an improper
 20   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 21   parties) may expose the Challenging Party to sanctions. Likewise, a Designating
 22   Party’s repeated over-designation of documents, thereby causing the Challenging
 23   Party to repeatedly challenge such over-designations, may expose the Designating
 24   Party to sanctions. Unless the Designating Party has waived or withdrawn the
 25   confidentiality designation, all parties shall continue to afford the material in
 26   question the level of protection to which it is entitled under the Producing Party’s
 27   designation until the Court rules on the challenge.
 28
                                                  9
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 10 of 18 Page ID #:947




  1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  2         7.1      Basic Principles. A Receiving Party may use Protected Material that is
  3   disclosed or produced by another Party or by a Non-Party in connection with this
  4   Action only for prosecuting, defending or attempting to settle this Action. Such
  5   Protected Material may be disclosed only to the categories of persons and under the
  6   conditions described in this Order. When the Action has been terminated, a
  7   Receiving Party must comply with the provisions of section 13 below (FINAL
  8   DISPOSITION).
  9         Protected Material must be stored and maintained by a Receiving Party at a
 10   location and in a secure manner that ensures that access is limited to the persons
 11   authorized under this Order. Copies of “HIGHLY CONFIDENTIAL –
 12   ATTORNEYS’ EYES ONLY” Information shall be maintained at the offices of
 13   Plaintiff’s and Defendants’ respective Outside Counsel of Record in a secure
 14   manner that ensures access is limited to the persons authorized under this Order.
 15         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 16   otherwise ordered by the court or permitted in writing by the Designating Party, a
 17   Receiving Party may disclose any information or item designated
 18   “CONFIDENTIAL” only to:
 19               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 20   well as employees of said Outside Counsel of Record to whom it is reasonably
 21   necessary to disclose the information for this Action;
 22               (b) the officers, directors, and employees (including House Counsel) of
 23   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 24               (c) Experts (as defined in this Order) of the Receiving Party to whom
 25   disclosure is reasonably necessary for this Action and who have signed the
 26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27               (d) the court and its personnel where disclosure is reasonably necessary
 28   for this Action;
                                                 10
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 11 of 18 Page ID #:948




  1               (e) court reporters and their staff where disclosure is reasonably necessary
  2   for this Action;
  3               (f) professional jury or trial consultants, mock jurors, and Professional
  4   Vendors to whom disclosure is reasonably necessary for this Action and who have
  5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  6               (g) the author or recipient of a document containing the information or a
  7   custodian or other person who otherwise possessed or knew the information;
  8               (h) during their depositions, witnesses, and attorneys for witnesses, in the
  9   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 10   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 11   will not be permitted to keep any confidential information unless they sign the
 12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 13   agreed by the Designating Party or ordered by the court. Pages of transcribed
 14   deposition testimony or exhibits to depositions that reveal Protected Material may
 15   be separately bound by the court reporter and may not be disclosed to anyone except
 16   as permitted under this Stipulated Protective Order; and
 17               (i) any mediator or settlement officer, and their supporting personnel,
 18   mutually agreed upon by any of the parties engaged in settlement discussions.
 19               (j) any other person with the prior written consent of the Designating Party
 20

 21         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 22   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 23   writing by the Designating Party, a Receiving Party may disclose any information or
 24   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
 25   to:
 26                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
 27   as well as employees of said Outside Counsel of Record to whom it is reasonably
 28   necessary to disclose the information for this Action;
                                                  11
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 12 of 18 Page ID #:949




  1                (b)     Experts (as defined in this Order) of the Receiving Party to
  2   whom disclosure is reasonably necessary for this Action and who have signed the
  3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  4                (c)     Professional Vendors (as defined in this Order) to whom
  5   disclosure is reasonably necessary for this Action and who have signed the
  6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  7                (d)     the court and its personnel where disclosure is reasonably
  8   necessary for this Action;
  9                (e)     any other person with the prior written consent of the
 10   Designating Party.
 11

 12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 13         IN OTHER LITIGATION
 14         If a Party is served with a subpoena or a court order issued in other litigation
 15   that compels disclosure of any information or items designated in this Action as
 16   “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 17   ONLY,” that Party must:
 18             (a) promptly notify in writing the Designating Party. Such notification
 19   shall include a copy of the subpoena or court order;
 20             (b) promptly notify in writing the party who caused the subpoena or order
 21   to issue in the other litigation that some or all of the material covered by the
 22   subpoena or order is subject to this Protective Order. Such notification shall include
 23   a copy of this Stipulated Protective Order; and
 24             (c) cooperate with respect to all reasonable procedures sought to be
 25   pursued by the Designating Party whose Protected Material may be affected.
 26         If the Designating Party timely seeks a protective order, the Party served with
 27   the subpoena or court order shall not produce any information designated in this
 28   action as “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL –
                                                 12
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 13 of 18 Page ID #:950




  1   ATTORNEYS’ EYES ONLY,” before a determination by the court from which the
  2   subpoena or order issued, unless the Party has obtained the Designating Party’s
  3   permission. The Designating Party shall bear the burden and expense of seeking
  4   protection in that court of its confidential material and nothing in these provisions
  5   should be construed as authorizing or encouraging a Receiving Party in this Action
  6   to disobey a lawful directive from another court.
  7

  8   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  9         PRODUCED IN THIS LITIGATION
 10             (a) The terms of this Order are applicable to information produced by a
 11   Non-Party in this Action and designated as “CONFIDENTIAL” and/or “HIGHLY
 12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
 13   Non-Parties in connection with this litigation is protected by the remedies and relief
 14   provided by this Order. Nothing in these provisions should be construed as
 15   prohibiting a Non-Party from seeking additional protections.
 16             (b) In the event that a Party is required, by a valid discovery request, to
 17   produce a Non-Party’s confidential information in its possession, and the Party is
 18   subject to an agreement with the Non-Party not to produce the Non-Party’s
 19   confidential information, then the Party shall:
 20                (1) promptly notify in writing the Requesting Party and the Non-Party
 21   that some or all of the information requested is subject to a confidentiality
 22   agreement with a Non-Party;
 23                (2) promptly provide the Non-Party with a copy of the Stipulated
 24   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 25   specific description of the information requested; and
 26                (3) make the information requested available for inspection by the
 27   Non-Party, if requested.
 28             (c) If the Non-Party fails to seek a protective order from this court within
                                                13
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 14 of 18 Page ID #:951




  1   14 days of receiving the notice and accompanying information, the Receiving Party
  2   may produce the Non-Party’s confidential information responsive to the discovery
  3   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  4   not produce any information in its possession or control that is subject to the
  5   confidentiality agreement with the Non-Party before a determination by the court.
  6   Absent a court order to the contrary, the Non-Party shall bear the burden and
  7   expense of seeking protection in this court of its Protected Material.
  8

  9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 11   Protected Material to any person or in any circumstance not authorized under this
 12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 15   persons to whom unauthorized disclosures were made of all the terms of this Order,
 16   and (d) request such person or persons to execute the “Acknowledgment and
 17   Agreement to Be Bound” that is attached hereto as Exhibit A.
 18

 19   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 20         PROTECTED MATERIAL
 21         When a Producing Party gives notice to Receiving Parties that certain
 22   inadvertently produced material is subject to a claim of privilege or other protection,
 23   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 24   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 25   procedure may be established in an e-discovery order that provides for production
 26   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 27   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 28   communication or information covered by the attorney-client privilege or work
                                                14
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 15 of 18 Page ID #:952




  1   product protection, the parties may incorporate their agreement in the stipulated
  2   protective order submitted to the court.
  3

  4   12.   MISCELLANEOUS
  5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  6   person to seek its modification by the Court in the future.
  7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  8   Protective Order, no Party waives any right it otherwise would have to object to
  9   disclosing or producing any information or item on any ground not addressed in this
 10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 11   ground to use in evidence of any of the material covered by this Protective Order.
 12         12.3 Filing Protected Material. A Party that seeks to file under seal any
 13   Protected Material must comply with Local Civil Rule 79-5. Protected Material
 14   may only be filed under seal pursuant to a court order authorizing the sealing of the
 15   specific Protected Material at issue. If a Party’s request to file Protected Material
 16   under seal is denied by the court, then the Receiving Party may file the information
 17   in the public record unless otherwise instructed by the court.
 18

 19   13.   FINAL DISPOSITION
 20         After the final disposition of this Action, as defined in paragraph 4, within 60
 21   days of a written request by the Designating Party, each Receiving Party must return
 22   all Protected Material to the Producing Party or destroy such material. As used in
 23   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 24   summaries, and any other format reproducing or capturing any of the Protected
 25   Material. Whether the Protected Material is returned or destroyed, the Receiving
 26   Party must submit a written certification to the Producing Party (and, if not the same
 27   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 28   (by category, where appropriate) all the Protected Material that was returned or
                                                 15
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 16 of 18 Page ID #:953




  1   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  2   abstracts, compilations, summaries or any other format reproducing or capturing any
  3   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  4   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  5   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  6   reports, attorney work product, and consultant and expert work product, even if such
  7   materials contain Protected Material. Any such archival copies that contain or
  8   constitute Protected Material remain subject to this Protective Order as set forth in
  9   Section 4 (DURATION).
 10   //

 11   //
 12   //
 13   //
 14   //
 15   //
 16   //
 17   //
 18   //
 19   //
 20   //
 21   //
 22   //
 23   //
 24   //
 25   //
 26   //
 27   //
 28   //
                                                16
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 17 of 18 Page ID #:954




  1   14.   VIOLATION
  2   Any violation of this Order may be punished by appropriate measures including,
  3   without limitation, contempt proceedings and/or monetary sanctions.
  4

  5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  6
      Dated: November 23, 2020       LEJEUNE LAW, P.C.
  7

  8                                   By:
                                            CODY R. LEJEUNE
  9                                         Attorneys for Plaintiff
                                            ANTHONY LONGO, individually and
 10                                         derivatively on behalf of TODOS SANTOS
                                            SURF, INC.
 11

 12
      Dated: November 23, 2020       ROPERS MAJES KI PC
 13

 14
                                     By:
 15                                         ANDREW S. HOLLINS
                                            JAMES C. HILDEBRAND
 16                                         ETHAN A. REIMERS
                                            Attorneys for Defendants
 17                                         VINCENT LONGO and FUTURE FIN
                                            SYSTEMS PTY LTD
 18

 19

 20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 21

 22   DATED: November 25, 2020

 23

 24   _____________________________________
      HON. ROZELLA A. OLIVER
 25   United States Magistrate Judge
 26

 27

 28
                                               17
Case 8:20-cv-00829-AB-RAO Document 45 Filed 11/25/20 Page 18 of 18 Page ID #:955




  1                                         EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I, _____________________________ [print or type full name], of
  5   _________________ [print or type full address], declare under penalty of perjury
  6   that I have read in its entirety and understand the Stipulated Protective Order that
  7   was issued by the United States District Court for the Central District of California
  8   on [date] in the case of Anthony Longo v. Vincent Longo; Future Fin Systems Pty
  9   Ltd, Case No. 20-cv-00829-AB-RAO. I agree to comply with and to be bound by
 10   all the terms of this Stipulated Protective Order and I understand and acknowledge
 11   that failure to so comply could expose me to sanctions and punishment in the nature
 12   of contempt. I solemnly promise that I will not disclose in any manner any
 13   information or item that is subject to this Stipulated Protective Order to any person
 14   or entity except in strict compliance with the provisions of this Order.
 15   I further agree to submit to the jurisdiction of the United States District Court for the
 16   Central District of California for enforcing the terms of this Stipulated Protective
 17   Order, even if such enforcement proceedings occur after termination of this action.
 18   I hereby appoint __________________________ [print or type full name] of
 19   _______________________________________ [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Stipulated Protective
 22   Order.
 23   Date: ______________________________________
 24   City and State where sworn and signed: _________________________________
 25

 26   Printed name: _______________________________
 27

 28   Signature: __________________________________
                                                 18
